DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
The Applicant’s amendment filed on February 15, 2021was received.  Claim 1 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 16, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jongwon Kim on June 8, 2021.
The application has been amended as follows: 
In claim 6, line 4, “gas for drying into the artificial blood vessel” has been replaced with --gas for drying the coating liquid onto the artificial blood vessel--. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-7 are withdrawn, because claim 1 has been amended.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wells et al., Staelin et al. and Pacetti et al. on claims 1-2 and 4 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wells et al., Staelin et al., Pacetti et al. and Blackwood et al. on claims 6-7 are withdrawn, because independent claim 1 has been amended.

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the first semicircular groove of the artificial blood vessel support board and the second semicircular groove of the artificial blood vessel cover board each extend in a straight line from the first and second open top ends to the first and second open bottom ends for straightening and supporting the artificial blood vessel, as recited in the context of the claim.  Further, no other prior art was located that fairly suggested the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.